     Case 3:20-cv-00453-MMD-WGC Document 8 Filed 09/24/20 Page 1 of 1


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     JOHNNY EDWARD MCMAHON,                             Case No. 3:20-cv-00453-MMD-WGC

7                                   Petitioner,                         ORDER
             v.
8

9     PERRY RUSSELL, et al.,

10                              Respondents.

11

12          Petitioner Johnny Edward McMahon initiated this habeas corpus action. (ECF No.

13   1-1.) However, it appears that he intended to file this as a motion for relief from judgment

14   pursuant to Federal Rule of Civil Procedure 60(b) in his earlier-filed habeas petition in

15   Case No. 2:14-cv-00076-APG-CWH. Accordingly, the Court directs the Clerk of Court to

16   close this case and file the Rule 60(b) motion (ECF No. 7), as well as the motion for

17   counsel (ECF No. 6), in Petitioner’s earlier-filed action.

18          It is therefore ordered that Petitioner’s application to proceed in forma pauperis

19   (ECF No. 1) is denied as moot.

20          It is further ordered that the Clerk of Court file Petitioner’s motion for counsel (ECF

21   No. 6) and motion to set aside verdict pursuant to FRCP 60(b)(6) (ECF No. 7) in Case

22   No. 2:14-cv-00076-APG-CWH.

23          It is further ordered that the Clerk of Court close this case.

24          It is further ordered that a certificate of appealability is denied.

25          DATED THIS 24th day of September 2020.

26

27
                                                  MIRANDA M. DU
28                                                CHIEF UNITED STATES DISTRICT JUDGE
